Title: To James Madison from Thomas Jefferson, 1 October 1792
From: Jefferson, Thomas
To: Madison, James


My dear Sir
Georgetown Oct. 1. 1792.
I called at Gunston hall. The proprietor just recovering from a dreadful attack of the cholic. He was perfectly communicative, but I could not, in discretion let him talk as much as he was disposed. I proceeded to M. Vernon & had a full, free, & confidential conversation with the President. The particulars shall be communicated when I see you. He declares himself quite undecided about retiring, desirous to do so, yet not decided if strong motives against it exist. He thinks if he declares a month before the day of election it will be sufficient: consequently that he may make his declaration even after the meeting of Congress. Bishop Madison whom I met here is just stepping into the stage, therefore I can only add assurances of my sincere affection
Th: Jefferson
